Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	This is a continuation of US application No. 16/690,863 filed November 21, 2019, now US Patent No. 11,069,283, which is a continuation of US application No. 15/834,796, filed December 7, 2017, now US Patent No. 10,522,071, which is related to and claims priority benefits from German application No. 102016224587.2 filed December 9, 2016, the contents of each which are incorporated herein by reference.
Response to Amendment
The preliminary amendments to the claims filed 6/24/2021 were received and have been entered. Claims 1-20 have been canceled. Claims 21-40 are newly added. Therefore, claims 21-40 remain pending.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33, 35 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 19-20 of US Patent No. 11,069,283.

 Claims of US Patent No. 11,069,283
21. A messaging apparatus, comprising: 
a light source adapted to perform a flash operation that periodically flashes the light source at a frequency;
    a sensor adapted to detect movement associated with a wearer of a wearable item that includes the messaging apparatus; and
   a controller adapted to store instructions that cause the controller to: 
   







     evaluate a movement pattern detected by the sensor and associated with the wearer of the wearable item that includes the messaging apparatus; and 
      in response to evaluating the movement pattern, automatically trigger the light source to perform the flash operation by adjusting the frequency of the flash operation based on the movement pattern of the messaging apparatus, wherein the flash operation of the light source forms at least one visible element that is visible to a viewer, and wherein the light source does not form the at least one visible element.

 an audio capturing device to capture an audio signal generated in response to a predefined event, wherein the audio signal is receivable at the controller; and 
wherein the controller is further adapted to: evaluate the audio signal, wherein evaluating the audio signal includes determining whether the audio signal satisfies an event condition, and wherein satisfying the event condition indicates that the predefined event has occurred; automatically detect that the predefined event has occurred in response to the controller determining that the audio signal satisfies the event condition; and control the flash operation of the light source in response to the automatic detection of the predefined event.

23.  The messaging apparatus of claim 21, further comprising: a second sensor comprising: 
an optical sensor to capture an optical signal representing a lighting condition or illumination surrounding the messaging apparatus, wherein the optical signal receivable at the controller and is generated in response to a predefined event; and wherein the controller is further adapted to: evaluate the optical signal, wherein evaluating the optical signal includes determining whether the optical signal satisfies an event condition, and wherein satisfying the event condition indicates that the predefined event has 

24. The messaging apparatus of claim 21, wherein evaluating the movement pattern of the messaging apparatus further comprises: accessing a plurality of movement patterns, each movement pattern of the plurality of movement patterns corresponding to a model that represents one or more characteristic movements, and each movement pattern of the plurality of movement patterns being associated with a control sequence that controls the flash operation in a specific manner; comparing the movement pattern of the messaging apparatus with one or more movement patterns of the plurality of movement patterns; selecting a reference movement pattern from the plurality of movement patterns, the selection being based on a result of the comparison; and controlling the flash operation using the control sequence associated with the selected reference movement pattern.

25.  The messaging apparatus of claim 24, wherein the control sequence associated with the reference movement pattern is a pre-programmed sequence of 

26. The messaging apparatus of claim 24, wherein the model that represents the one or more characteristic movements includes a characteristic velocity, a characteristic acceleration, or a characteristic direction associated with an action.

27. The messaging apparatus of claim 21, wherein the controller is further adapted to: access a plurality of profiles, each profile of the plurality of profiles corresponding to a sport, each profile of the plurality of profiles including code for detecting one or more predefined movements from the movement pattern of the messaging apparatus, and the one or more predefined movements being associated with the sport, wherein the controller is configured to control the flash operation based on the sport associated with the movement pattern of the messaging apparatus.

28.The messaging apparatus of claim 21, wherein the controller is further adapted to store instructions that cause the controller to: receive a signal originating from a mobile device executing a native application, 
wherein the signal instructs the controller to commence the flash operation.



30. The messaging apparatus of claim 21, wherein the messaging apparatus is embedded within one or more pieces of sports equipment.

31. The messaging apparatus of claim 21, wherein the controller is further adapted to: trigger the controlling of the light source using one or more machine-learning techniques.

32.  The messaging apparatus of claim 31, wherein the one or more machine-learning techniques are executed to evaluate the movement pattern of the messaging apparatus to estimate whether or not a predefined event has occurred, and wherein when the predefined event is estimated to have occurred, the controller triggers the controlling of the light source.

33.  The messaging apparatus of claim 21, wherein the movement of the messaging apparatus includes a speed and a direction, and wherein each of the speed and the direction of the movement of the messaging apparatus is non-uniform.






39.  The messaging apparatus of claim 21, wherein the light source includes one or more light emitting diodes (LEDs) embedded within the wearable item.

40.  The messaging apparatus of claim 21, wherein the controller is further adapted to: reduce a power consumption of the messaging apparatus by controlling the light source when the movement pattern satisfies a trigger condition, and wherein the trigger condition is associated with a velocity, direction, or acceleration of the messaging apparatus.


a light source adapted to perform a flash operation that periodically flashes the light source at a frequency; 
   a plurality of sensors including a first sensor adapted to detect movement associated with a wearer of a wearable item that includes the messaging apparatus; and 
     a controller adapted to store instructions that cause the controller to: 
      receive a signal from a second sensor of the plurality of sensors, the signal including trigger data generated in response to a predefined event that occurred external to the messaging apparatus; 
      detect that an event has occurred based on the trigger data from the signal, wherein detecting the trigger data automatically causes the flash operation to initiate; 
      evaluate the detected movement of the messaging apparatus; and 

      in response to detecting the trigger data, 
automatically trigger the light source to perform the flash operation by adjusting the frequency of the flash 
operation based on the evaluation of the detected movement of the messaging apparatus, wherein the flash operation of the light source forms at least one visible element that is visible to a viewer, and wherein the light source does not form the at least one visible element.

the second sensor comprises: 
an audio capturing device to capture an audio signal generated in response to the predefined event, wherein the audio signal is the signal received at the controller; and wherein the controller is further adapted to: evaluate the audio signal, wherein evaluating the audio signal includes determining whether the audio signal satisfies an event condition, and wherein satisfying the event condition indicates that the predefined event has occurred; automatically detect that the predefined event has 
occurred in response to the controller determining that 
the audio signal satisfies the event condition; and control the flash operation of the light source in response to the automatic detection of the predefined event.

3. The messaging apparatus of claim 1, wherein 
the second sensor comprises: 
an optical sensor to capture an optical signal 
representing a lighting condition or illumination 
surrounding the messaging apparatus, wherein the 
optical signal is the signal received at the controller and is generated in response to the predefined event; and wherein the controller is further adapted to: evaluate the optical signal, wherein evaluating the optical signal
includes determining whether the optical signal satisfies 
an event condition, and wherein satisfying the event condition indicates that the predefined event has 

that the optical signal satisfies the event condition; and control the flash operation of the light source in response
to the automatic detection of the predefined event.

4. The messaging apparatus of claim 1, wherein 
evaluating the movement of the messaging 
apparatus further comprises: accessing a plurality of movement patterns, each movement pattern of the 
plurality of movement patterns corresponding to a model that represents one or more characteristic movements, 
and each movement pattern of the plurality of movement patterns being associated with a control sequence that controls the flash operation in a specific manner; comparing the detected movement of the messaging apparatus with one or more movement patterns of the plurality of movement patterns; selecting a movement pattern from the plurality of movement patterns, 
the selection being based on a result of the 
comparison; and controlling the flash operation using 
the control sequence associated with the selected movement pattern.

5. The messaging apparatus of claim 4, wherein 
the control sequence associated with the selected movement pattern is a pre-programmed sequence of light-

6. The messaging apparatus of claim 4, wherein 
the model that represents the one or more characteristic movements includes a characteristic velocity, a characteristic acceleration, or a characteristic direction associated with an action.

7. The messaging apparatus of claim 1, wherein the controller is further adapted to: access a plurality of profiles, each profile of the plurality of profiles corresponding to a sport, each profile of the plurality of profiles including code for detecting one or more 
predefined movements from the movement of the messaging apparatus, and the one or more predefined movements being associated with the sport.




8. The messaging apparatus of claim 1, wherein the signal received at the controller originates from a mobile device executing a native application, 

wherein the native application executing on the mobile device receives user input that triggers the mobile device to transmit the signal to the controller.


10. The messaging apparatus of claim 1, wherein the messaging apparatus is embedded within one or more pieces of sports equipment.

11. The messaging apparatus of claim 1, wherein the controller is further adapted to: trigger the controlling of 
the light source using one or more machine-learning techniques.

12. The messaging apparatus of claim 11, wherein 
the one or more machine-learning techniques are executed to evaluate the detected movement of the messaging apparatus to estimate whether or not the predefined event has occurred, and wherein when the predefined event is estimated to have occurred, the controller triggers the controlling of the light source.

13. The messaging apparatus of claim 1, wherein the movement of the messaging apparatus includes a speed and a direction, and wherein each of the speed and the direction of the movement of the messaging apparatus are non-uniform.






19. The messaging apparatus of claim 1, wherein the light source includes one or more light emitting diodes (LEDs) embedded within a wearable item.

20. The messaging apparatus of claim 1, wherein the controller is further adapted to: reduce a power consumption of the messaging apparatus by controlling the light source when the detected movement satisfies a trigger condition, and wherein the trigger condition is associated with a velocity, direction, or acceleration of the messaging apparatus.



As can be seen above, differences (bold portions) between pending independent claim 21 and patent independent claim 1 are minimal. Thus, the pending independent claim 1 has been modified to become broader than the patent independent claim 1 by removing the features “receive a signal from a second sensor of the plurality of sensors, the signal including trigger data generated in response to a predefined event that occurred external to the messaging apparatus; detect that an event has occurred based on the trigger data from the signal, wherein detecting the trigger data automatically causes the flash operation to initiate” from the pending independent claim 21. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.
In regards to the pending dependent claim(s) 22-33, 35 and 39-40, these limitations are not patentably distinct from the patent dependent claim(s) 2-13, 15 and 19-20.




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 16, 2022